\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 11, 2010 CNO Financial Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-31792 75-3108137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11825 North Pennsylvania Street Carmel, Indiana46032 (Address of Principal Executive Offices) (Zip Code) (317) 817-6100 (Registrant’s telephone number, including area code) Conseco, Inc. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On May 11, 2010, the Board of Directors (the “Board”) of CNO Financial Group, Inc. (the “Company”) amended the Company’s Bylaws to reflect the change of the Company’s name, which was approved by shareholders at the Company’s annual meeting on May 11, 2010 (the "Annual Meeting") and became effective on May 11, 2010.The Amended and Restated Bylaws of the Company are filed herewith as Exhibit 3.2. At the Annual Meeting, the shareholders approved amendments (the “Charter Amendments”) to the Company’s Amended and Restated Certificate of Incorporation, as amended, to (i) change the Company’s name to “CNO Financial Group, Inc.” and (ii) to add a new ARTICLE FIFTEEN to preserve the value of the Company’s net operating losses.Information regarding the Charter Amendments is set forth in the Company’s proxy statement filed with the Securities and Exchange Commission (“SEC”) on April 14, 2010, and the Amendment thereto filed with the SEC on April 27, 2010, which descriptions are incorporated herein by reference.The Amended and Restated Certificate of Incorporation of the Company is filed herewith as Exhibit 3.1. Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting on May 11, 2010, the Company’s shareholders elected 10 directors to serve terms expiring at next year’s annual meeting.The results of the voting were as follows: Name For Against Abstain Broker Non-Votes R. Glenn Hilliard Donna A. James R. Keith Long Charles W. Murphy Debra J. Perry C. James Prieur Neal C. Schneider Michael T. Tokarz John G. Turner David K. Zwiener Proposal 2: Approval of Amendment to Amended and Restated Certificate of Incorporation to Change Company Name. For Against Abstain Proposal 3: Approval of Amendment to Amended and Restated Certificate of Incorporation to Preserve Value of Net Operating Losses. For Against Abstain Broker Non-Votes Proposal 4: Approval of the Company’s 2010 Pay for Performance Incentive Plan. For Against Abstain Broker Non-Votes Proposal 5: Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010. For Against Abstain Item 8.01. Other Events. On May 11, 2010, the Company issued a press release to announce results from its Annual Meeting.Our shareholders:approved an amendment to the Company’s Amended and Restated Certificate of Incorporation, changing the Company’s name to CNO Financial Group, Inc.; elected 10 directors (R. Glenn Hilliard, Donna A. James, R. Keith Long, Charles W. Murphy, Debra J. Perry, C. James Prieur, Neal C. Schneider, Michael T. Tokarz, John G. Turner and David K. Zwiener) to serve terms expiring at next year’s annual meeting; approved an amendment to the Company’s Amended and Restated Certificate of Incorporation to preserve the value of net operating losses; approved the Company’s 2010 Pay for PerformanceIncentive Plan; and ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010.A copy of the Company’s press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01(d). Financial Statements and Exhibits. Amended and Restated Certificate of Incorporation of CNO Financial Group, Inc. Amended and Restated Bylaws of CNO Financial Group, Inc. Form of Stock Certificate of CNO Financial Group, Inc. Press release of CNO Financial Group, Inc. dated May 11, 2010. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CNO Financial Group, Inc. Date: May12, 2010 By: /s/ John R. Kline John R. Kline Senior Vice President and Chief Accounting Officer - 3 -
